Case 1:18-cv-05351-NGG-LB Document 5 Filed 12/19/18 Page 1 of 2 PageID #: 20




                                       891 Northern Boulevard, Suite 201, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                              December 19, 2018
District Judge Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                               Re:    Johnson v. 7-Eleven, Inc.
                                                      1:18-cv-05351-NGG-LB


Dear District Judge Garaufis:

        This office represents the plaintiff in the above action and makes the present request for an
extension of time to complete service pursuant to Fed. R. Civ. P. 4(m) and your Honor’s Individual
Rules, II(E).

       The original date by which service is to be completed is Monday, December 24, 2018. Fed.
R. Civ. P. 6(a)(1)(A)-(B) (excluding the date triggering the period and counting intermediate
weekends).

       The number of previous requests for adjournment or extension is zero. Since there have
been no previous requests, whether any such requests were granted or denied is not applicable.

       The adversary has not consented to this request because service has not been completed.
The adjournment or extension does not affect any other scheduled dates.

       Plaintiff has not received a response from defendant to the waiver of service. Plaintiff
mailed “a copy of the complaint, 2 copies of the waiver form appended to this Rule 4, and a prepaid
means for returning the form” on December 5, 2018. Fed. R. Civ. P. 4(d)(1). The waiver was
mailed to defendant’s registered agents in its incorporation state, Corporation Creations Network,
2425 West Loop S, Ste 200, Houston, TX 77027.

        While plaintiff could arrange for personal service to the registered agent in Houston as
early as tomorrow, plaintiff prefers to proceed via waiver because this affords the parties an orderly
proceeding without having to request subsequent extensions from the Court. Plaintiff requests
sixty (60) days to complete service, until Monday, February 18, 2019. Thank you.

                                                              Respectfully submitted,

                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
Case 1:18-cv-05351-NGG-LB Document 5 Filed 12/19/18 Page 2 of 2 PageID #: 21




                                      Certificate of Service

I certify that on December 19, 2018, I served the foregoing by electronically filing and/or mailing
(first-class mail) same, to the persons or entities indicated below, at their last known address of
record (blank where not applicable).

                                                  ☐ CM/ECF                 ☐ First-Class Mail


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
